t c memo united_states tax_court ira s greene and robin c greene petitioners v commissioner of internal revenue respondent docket no filed date lanny m sagal for petitioners barry j laterman for respondent contents page memorandum findings_of_fact and opinion opinion of the special_trial_judge findings_of_fact a the plastics recycling transactions b resource reclamation associates c richard roberts d petitioners and their introduction to resource reclamation associates dollar_figure opinion dollar_figure a sec_6653 a --negligence dollar_figure the private offering memorandum dollar_figure petitioner's purported reliance on advisers dollar_figure miscellaneous dollar_figure conclusion as to negligence dollar_figure b section 6659--valuation overstatement dollar_figure concession of the deficiency dollar_figure sec_6659 dollar_figure memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the tax_year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this case is part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transactions and the sentinel recyclers in this case are substantially identical to those considered in the provizer case in a separate earlier opinion this court denied petitioners' motion for summary_judgment see 88_tc_376 in a notice_of_deficiency dated date respondent determined a deficiency in petitioners' joint federal_income_tax in the amount of dollar_figure in an answer to the petition respondent asserted that petitioners are liable for increased interest on the deficiency accruing after date calculated pincite percent of the statutory rate under sec_6621 in an amendment to answer respondent asserted additions to tax for that year pursuant to sec_6659 at the 30-percent rate for valuation_overstatement in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in the amount of percent of the interest due on the underpayment attributable to negligence the parties filed a stipulation of settled issues concerning the adjustments relating to petitioners' participation in the plastics recycling program the stipulation provides petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax_return as a result of petitioner's participation in resource reclamation associates the answer refers to sec_6621 this section wa sec_1 redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant case for simplicity we will refer to this section as sec_6621 the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions the underpayment in income_tax attributable to petitioner's participation in resource reclamation associates is a substantial_underpayment attributable to a tax_motivated_transaction subject_to the increased rate of interest established under sec_6621 formerly sec_6621 this stipulation resolves all issues that relate to the items claimed on petitioners' tax_return resulting from petitioner's participation in resource reclamation associates with the exception of petitioners' potential liability for additions to the tax for a valuation_overstatement under sec_6659 and for negligence under the applicable provisions of sec_6653 with respect to the issue of the addition to the tax under sec_6659 petitioners do not intend to contest the issue of the value of the sentinel recycler or the existence of a valuation_overstatement on the petitioners' return however petitioners preserve their right to argue that the underpayment in tax is not attributable to a valuation_overstatement within the meaning of sec_6659 and that even if sec_6659 is applicable the secretary should have waived the addition_to_tax pursuant to the provisions of sec_6659 the issues remaining in this case are whether petitioners are liable for the additions to tax for negligence under sec_6653 and and whether petitioners are liable for the addition_to_tax under sec_6659 for underpayment_of_tax attributable to a valuation_overstatement findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated herein by this reference a the plastics recycling transactions this case concerns petitioners' investment in resource reclamation associates resource a limited_partnership that leased sentinel expanded polyethylene epe recyclers the transactions involving the sentinel epe recyclers leased by resource are substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner supra petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in the provizer case in transactions closely resembling those in the provizer case packaging industries inc pi manufactured and sold seven sentinel epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g corp then leased the recyclers to resource which licensed the recyclers to fmec corp which sublicensed them back to pi the sales of the recyclers from pi to eci corp were financed with nonrecourse notes approximately percent of the sale price of the recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through notes these notes provided that percent of the notes were recourse but that the recourse portion of the notes was only due after the nonrecourse portion percent was paid in full all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously although the recyclers were sold and leased for the above amounts under the structure of simultaneous transactions the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap both clearwater and resource leased sentinel epe recyclers from f g corp and licensed those recyclers to fmec corp apart from leasing and licensing seven recyclers instead of six the underlying transactions involving resource do not differ in any substantive respect from the clearwater transactions considered in the provizer case for convenience we refer to the series of transactions among pi eci corp f g corp resource fmec corp and pi as the resource transactions in addition to the resource transactions a number of other limited_partnerships entered into transactions similar to the resource transactions also involving sentinel epe recyclers and sentinel expanded polystyrene eps recyclers we refer to these collectively as the plastics recycling transactions b resource reclamation associates resource is a new york limited_partnership that closed on date richard roberts roberts is the general_partner of resource a private_placement memorandum for resource was distributed to potential limited partners reports by f g corp 's evaluators dr stanley m ulanoff ulanoff a marketing consultant and dr samuel z burstein burstein a mathematics professor were appended to the offering memorandum both ulanoff and burstein invested in the plastics recycling transactions burstein also was a client and business_associate of elliot i miller miller the corporate counsel to pi the resource offering memorandum states that the general_partner will receive fees from resource in the amount of dollar_figure in addition the offering memorandum provides that the general_partner may retain as additional compensation all amounts not paid as sales commissions or offeree representative fees according to the offering memorandum it was anticipated that percent of the proceeds from the offering--dollar_figure--would be allocated to the payment of sales commissions and offeree representative fees roberts therefore was to receive a minimum of dollar_figure and up to dollar_figure from resource the offering memorandum lists significant business and tax risk factors associated with an investment in resource specifically the offering memorandum states there is a substantial likelihood of audit by the internal_revenue_service irs and the purchase_price paid_by f g corp to eci corp probably will be challenged as being in excess of fair_market_value resource has no prior operating history the general_partner has no prior experience in marketing recycling or similar equipment the limited partners have no control_over the conduct of resource's business there is no established market for the sentinel epe recyclers there are no assurances that market prices for virgin resin will remain at their current costs per pound or that the recycled pellets will be as marketable as virgin pellets and certain potential conflicts of interest exist although the offering memorandum represented that the sentinel epe recycler was a unique machine it was not several machines capable of densifying low-density materials were already on the market in other plastics recycling machines available during ranged in price from dollar_figure to dollar_figure including the foremost densilator nelmor weiss densification system regenolux buss-condux plastcompactor and cumberland granulator see provizer v commissioner tcmemo_1992_177 c richard roberts roberts is a businessman and the general_partner in resource and many other limited_partnerships that leased and licensed sentinel epe recyclers he also is a 9-percent shareholder in f g corp the corporation that leased the recyclers to resource from through roberts maintained the following office address with raymond grant grant the sole owner and president of eci corp grant roberts investment banking tax sheltered investments fifth avenue suite new york new york grant was instrumental in the hiring of ulanoff as an evaluator of the plastics recycling transactions the two had met on a cruise roberts and grant together have been general partners in other investments prior to the resource transactions roberts and grant were clients of the accounting firm h w freedman co freedman co harris w freedman freedman a certified_public_accountant and the named partner in freedman co was the president and chairman of the board_of f g corp he also owned percent of a sentinel epe recycler freedman co prepared the partnership returns for eci corp f g corp and resource it also provided tax services to john d bambara bambara bambara is the 100-percent owner of fmec corp as well as its president treasurer clerk and director he his wife and his daughter also owned directly or indirectly percent of the stock of pi d petitioners and their introduction to resource reclamation associates petitioners resided in new york new york at the time their petition was filed hereafter reference to petitioner denotes ira s greene petitioner graduated from syracuse university in with a b a degree in political science three years later he earned a law degree from the new york university nyu law school petitioner specializes in bankruptcy law the bulk of his practice prior to the time he invested in resource involved the liquidation of assets of individuals and small businesses under chapter of the bankruptcy code petitioner's wife robin graduated from the temple university law school and specialized in general litigation prior to the time of the investment in resource she was a fourth- or fifth-year associate in the law firm of white case in new york city in in petitioner earned in excess of dollar_figure for the first time in his career on the schedule c profit or loss from business or profession attached to petitioners' joint_return petitioner reported gross_receipts from his business designated ira s greene in the amount of dollar_figure and a net profit in the amount of dollar_figure on a supplemental schedule to form_4726 maximum_tax on personal_service_income petitioner reported total wages earned for in the amount of dollar_figure his wife robin reported total wages earned in the amount of dollar_figure petitioners' combined wages and schedule c net earned_income for totaled dollar_figure petitioner acquired a 605-percent limited_partnership_interest in resource for dollar_figure in as a result of his investment in resource on their joint federal_income_tax return petitioners claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure respondent disallowed in full petitioners' claimed loss and investment tax and business energy credits related to resource petitioner learned of the plastics recycling transactions and resource in from another bankruptcy attorney leon marcus marcus marcus informed petitioner that resource was a tax-advantaged investment or tax_shelter and that he was investing in a plastics recycling transaction petitioner was flattered to be approached by marcus he described marcus as the senior partner in a small law firm petitioner was at petitioner claims that marcus had a reputation of a very high business acumen who could perceive value in businesses value in deals and value in future businesses marcus informed petitioner that offering materials were available for review and that a limited_partnership unit sold for dollar_figure petitioner told marcus that he was unwilling to invest dollar_figure a few days later marcus again approached petitioner and informed him that he could purchase half of a limited_partnership unit for dollar_figure petitioner reviewed the resource offering memorandum over the course of several days he testified that he did not understand certain portions of it and did not thoroughly review the section disclosing potential conflicts of interest the credentials of f g corp 's evaluators ulanoff and burstein allegedly impressed petitioner when he read burstein's report petitioner recalled i didn't really understand what he was talking about most of the time but i could read the conclusions petitioner claims he thought that ulanoff and burstein were independent experts he could not recall reading the disclosure in the offering memorandum that burstein was a client and business_associate of miller's the offering memorandum disclosed that miller was the general counsel for pi and a 1-percent shareholder of f g corp and that he represented grant roberts and several shareholders of f g corp in addition the offering memorandum disclosed that miller will receive substantial additional compensation_for representing pi and fmec in connection with this transaction petitioner understood that the law firm that authored the tax opinion appended to the offering memorandum had a good reputation he also recognized the name of a former tax professor from the nyu law school in the firm's letterhead petitioner says he assumed that the law firm had performed significant due diligence after reviewing the offering memorandum petitioner asked his certified_public_accountant robert hefter hefter of mac albert bank co cpa's to review it as well petitioner testified that hefter told him that it appeared to be sound that the tax opinion appeared to be accurate and that it appeared to be a valid investment based on the documents petitioner proceeded to invest in resource without further investigation he could not recall whether he discussed the investment with his wife robin or even when she became aware of it petitioner could only suggest that his wife would have been aware of the investment sometime prior to signing their tax_return which was prepared by hefter petitioner and his wife robin do not have any education or experience in plastics materials or plastics recycling he did not personally investigate the value or uniqueness of the sentinel epe recycler petitioner did not believe he was qualified to do so and wouldn't know where to start he did not retain an independent plastics recycling expert to conduct such an investigation petitioner did not learn whether marcus had any expertise or experience in plastics materials or plastics recycling or how marcus became aware of the plastics recycling transactions or what marcus did if anything to investigate resource or the plastics recycling transactions or whether marcus received a commission as a result of petitioner's investment petitioner never made a profit from his investment in resource neither marcus hefter nor petitioner's wife robin testified at the trial of this case opinion we have decided a large number of the plastics recycling group of cases provizer v commissioner tcmemo_1992_177 concerned the substance of the partnership transaction and also the additions to tax see also kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 and cases cited therein the majority of these cases like the present case raised issues regarding additions to tax for negligence and valuation_overstatement we have found the taxpayers liable for such additions to tax in all but one of the opinions to date on these issues in provizer v commissioner supra a test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the clearwater transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers although petitioners have not agreed to be bound by the provizer opinion they have stipulated that the investment in the sentinel epe recyclers in this case is similar to the investment described in provizer v commissioner supra the underlying transactions in this case and the sentinel epe recyclers purportedly leased by resource are the same type of transactions and same type of machines considered in provizer v commissioner supra based on the entire record in this case including the extensive stipulations testimony of respondent's experts and petitioner's testimony we hold that the resource transaction herein was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiency we note that petitioners have explicitly conceded this issue in the stipulation of settled issues filed shortly before trial the record plainly supports respondent's determination regardless of that concession for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra a sec_6653 a --negligence respondent asserted the additions to tax for negligence under sec_6653 and for in the first amendment to answer because these additions to tax were raised for the first time in the amended answer respondent has the burden_of_proof rule a 103_tc_170 102_tc_596 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 compare spears v commissioner tcmemo_1996_ with zidanich v commissioner tcmemo_1995_382 petitioners maintain that they were reasonable in claiming a loss deduction and investment tax and business energy credits with respect to resource petitioner argues that he reasonably relied upon the offering memorandum as well as marcus and hefter as qualified advisers on this matter the private offering memorandum petitioner contends that he carefully reviewed and relied upon the resource offering memorandum particularly the reports of f g corp 's evaluators and the tax opinion appended to the offering memorandum however in view of petitioner's failure to learn or properly evaluate important facts about resource or the plastics recycling transactions in general that were disclosed in the offering memorandum we are not convinced that he carefully reviewed the offering memorandum or that he placed a great deal of reliance if any upon the representations therein the resource offering memorandum disclosed tax and business risk factors associated with an investment in resource with respect to the opinion letter of counsel the offering memorandum stressed that prospective investors are not permitted to rely upon the advice contained therein and that offerees must rely upon their own professional advisers with respect to the tax benefits and tax risks relating to an investment in the partnership the offering memorandum also warned that there was a substantial likelihood of audit and that the purchase_price of the sentinel recyclers to be paid_by f g corp will probably be challenged as being in excess of the fair_market_value thereof the import of this particular tax risk factor was explained in the next paragraph as follows such purchase_price is the basis for computing the regular investment and energy tax_credits to be claimed by the partnership among the disclosed business risk factors were the following the partnership had no operating history management of the partnership's business was dependent upon the general_partner who had no experience in marketing recycling_equipment and who was required to devote only such time to the partnership as he deemed necessary the limited partners had no right to take part in or interfere in any manner with the management or conduct of the business of the partnership there was no established market for the sentinel recyclers although competitors were purportedly not marketing comparable equipment and the sentinel recyclers purportedly involved carefully guarded trade secrets pi did not intend to apply for a patent for protection against appropriation and use by others petitioner testified that he did not understand portions of the offering memorandum and that he didn't really understand what burstein was talking about most of the time in his report appended thereto he also testified that he could not recall reading that burstein was a business_associate and client of miller the corporate counsel to pi petitioner denied focusing on the section of the offering memorandum detailing the various conflicts of interest petitioner did not discuss the offering memorandum with marcus instead petitioner asked his accountant to review the offering memorandum however the record does not disclose how thoroughly the accountant reviewed the offering memorandum or whether he did anything beyond reading it the record includes no information concerning the extent and nature of the accountant's tax background or whether he had any experience with tax-advantaged investments tax_shelters partnerships or the plastics industry petitioner failed to provide significant information about his accountant's qualifications as an adviser concerning the transaction in issue the projected tax benefits in the offering memorandum exceeded petitioners' investment according to the offering memorandum for each dollar_figure investor the projected first-year tax benefits were investment tax_credits in the amount of dollar_figure plus deductions in the amount of dollar_figure as a result of petitioners' dollar_figure investment in resource petitioners claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits totaling dollar_figure on their return the direct reduction in petitioners' federal_income_tax from the investment tax_credits alone wa sec_170 percent of their cash investment therefore like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners never had any money in resource petitioner's failure to seek explanations of the portions of the offering memorandum that he did not understand and his indifference to the warnings and caveats contained therein indicate that he did not rely upon the offering memorandum to any significant extent particularly in view of the disproportionately large tax benefits claimed on petitioners' federal_income_tax return relative to the dollar amount invested further investigation of the resource transaction clearly was required a careful consideration of the materials in the offering memorandum especially the discussions of high writeoffs and risk of audit should have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and credits see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir a reasonably prudent person would not conclude without substantial investigation that the government was providing tax benefits so disproportionate to the taxpayers' investment of their own capital petitioner's purported reliance on advisers petitioner contends that he reasonably relied upon marcus and hefter as qualified advisers on this matter a taxpayer may avoid liability for the additions to tax under sec_6653 and if he or she reasonably relied on competent professional advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that the professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter 43_f3d_788 2d cir affg tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra buck v commissioner tcmemo_1997_191 sacks v commissioner supra kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir see also eg kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 friedman v commissioner tcmemo_1996_558 gollin v commissioner tcmemo_1996_454 stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture david v commissioner supra goldman v commissioner supra freytag v commissioner supra 85_tc_557 buck v commissioner supra lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir sacks v commissioner supra steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 see also the plastics recycling cases cited in sann v commissioner supra petitioner testified that marcus introduced the resource transaction to him and advised that he thought it was a good investment to make like petitioner marcus is an attorney specializing in bankruptcy law petitioner does not claim that marcus had any education or experience in plastics materials or plastics recycling marcus and petitioner did not discuss resource or the plastics recycling transactions in any depth indeed petitioner did not learn how marcus became aware of the plastics recycling transactions what marcus did if anything to investigate resource or the plastics recycling transactions or even whether marcus received a commission as a result of petitioner's investment as an offeree representative marcus would have been entitled to a commission in the amount of dollar_figure as a result of petitioner's investment in resource since the commission would have been paid_by default to the general_partner if no offeree representative had claimed it and since petitioner has not suggested the name of any representative but marcus this record suggests a reasonable likelihood that marcus received a commission as petitioner's offeree representative petitioner testified that his accountant hefter reviewed the offering memorandum on petitioner's behalf according to petitioner after hefter reviewed it and in response to petitioner's questions hefter indicated that it appeared to be sound that the tax opinion appeared to be accurate and that it appeared to be a valid investment based on the documents emphasis added petitioner did not indicate how much time and effort hefter devoted to his review of the offering memorandum nor did he claim that hefter personally investigated any aspect of the resource transactions petitioner even stated that whatever comments he received from hefter were based on the documents petitioner acknowledged that hefter's area of expertise was accounting and petitioner never suggested that hefter had any experience or expertise in plastics materials or plastics recycling petitioner provided no information as to the extent or nature of hefter's knowledge of the income_tax laws beyond the information that he was a practicing accountant who prepared petitioners' tax returns petitioner did not call marcus or hefter to testify in this case and his failure to do so gives rise to the inference that their testimony would not have been favorable to petitioners see 101_tc_374 affd without published opinion 40_f3d_385 5th cir 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir sacks v commissioner tcmemo_1994_217 petitioner's memory proved selective at trial we found his testimony self-serving and at times incredible and we are not required to accept it as true 338_f2d_602 9th cir affg 41_tc_593 99_tc_202 87_tc_74 we hold that petitioner's purported reliance on marcus and hefter was not reasonable not in good_faith and not based upon full disclosure neither marcus nor hefter had any experience or expertise in plastics materials or plastics recycling petitioner did not know and did not ask whether marcus had researched or investigated resource or the plastics recycling transactions the record is consistent with the conclusion that marcus received a commission as the offeree representative in connection with the sale of a partnership_interest to petitioner hefter did nothing more than review the offering memorandum and could only offer that the resource transaction appeared valid based on the representations therein a taxpayer may rely upon his advisers' expertise in this case bankruptcy law and accounting but it is not reasonable or prudent to rely upon an adviser regarding matters outside of his field of expertise or with respect to facts that he does not verify see david v commissioner f 3d pincite goldman v commissioner f 3d pincite 864_f2d_93 9th cir affg 88_tc_1086 lax v commissioner tcmemo_1994_329 sacks v commissioner supra rogers v commissioner supra in this case with the aid of petitioner's testimony and the stipulated facts respondent has satisfied the burden of showing petitioner's negligence in claiming credits and deductions arising from his investment in the resource partnership in the plastics recycling transaction miscellaneous petitioners stipulated that the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure notwithstanding this concession petitioners contend that they were reasonable in claiming credits on their federal_income_tax return based upon each recycler's having a value of dollar_figure in support of this position petitioners submitted into evidence preliminary reports prepared for respondent by ernest d carmagnola carmagnola the president of professional plastic associates carmagnola had been retained by the irs in to evaluate the sentinel epe and eps recyclers in light of what he described as the fantastic values placed on the recyclers by the owners based on limited information available to him at that time carmagnola preliminarily estimated that the value of the sentinel epe recycler was dollar_figure however after additional information became available to him carmagnola concluded in a signed affidavit dated date that the machines actually had a fair_market_value of not more than dollar_figure each in the fall of we accord no weight to the carmagnola reports submitted by petitioners the projected valuations therein were based on inadequate information research and investigation and were subsequently rejected and discredited by their author in one preliminary report carmagnola states that he has a serious concern of actual profit of a sentinel epe recycler and that to determine whether the machines actually could be profitable he required additional information from pi carmagnola also indicates that in preparing the report he did not have information available concerning research_and_development costs of the machines and that he estimated those costs in his valuations of the machines respondent rejected the carmagnola reports and considered them unsatisfactory for any purpose and there is no indication in the record that respondent used them as a basis for any determinations in the notice_of_deficiency even so counsel for petitioners obtained copies of these reports and urge that they support the reasonableness of the value reported on petitioners' return not surprisingly said counsel did not call carmagnola to testify in this case but preferred instead to rely solely upon his preliminary ill-founded valuation estimates carmagnola has not been called to testify in any of the plastics recycling cases before us the carmagnola reports were a part of the record considered by this court and reviewed by the court_of_appeals for the sixth circuit in the provizer case where we held the taxpayers negligent consistent therewith we find in this case as we have found previously that the reports prepared by carmagnola are unreliable and of no consequence petitioners cite the following cases in support of their position 902_f2d_380 5th cir revg tcmemo_1988_408 838_f2d_330 9th cir affg in part and revg in part tcmemo_1986_ 95_tc_639 91_tc_396 affd without published opinion 940_f2d_1534 9th cir and hill v commissioner tcmemo_1993_454 however the negligence additions to tax were dismissed in those cases for reasons inapposite to the facts of petitioners' case unlike petitioners the taxpayers in the heasley case were of moderate education neither had graduated from high school and of moderate income and they actively monitored their investment in the sammons braddock ewing and hill cases the taxpayers relied upon tax and or investment advice from advisers they knew were qualified or reasonably believed were qualified to give such advice petitioner in contrast purports to have relied upon the advice of an attorney and an accountant for the value of a purportedly technologically advanced plastics recycling machine and the economic viability of the resource transaction yet neither of petitioner's purported advisers had any expertise in plastics materials or plastics recycling further petitioner did not learn whether the attorney had researched or investigated resource or received a commission for the sale of a partnership share to him and petitioner knew that the accountant had not investigated or confirmed any of the representations in the offering memorandum we consider petitioners' reliance on the heasley sammons braddock ewing and hill cases misplaced conclusion as to negligence under the circumstances of this case petitioners failed to exercise due care in claiming a large loss deduction and tax the taxpayers in 838_f2d_330 9th cir affg in part and revg in part tcmemo_1986_318 relied upon a reasonably debatable valuation by one of five appraisers--two of whom were exceptionally qualified--for the value of certain charitable_deduction_property in 95_tc_639 the taxpayers relied upon an adviser who claimed tax expertise with respect to a reporting issue that had never before been considered by any court and the answer to which was not entirely clear from the relevant statutory language the taxpayers in 91_tc_396 affd without published opinion 940_f2d_1534 9th cir read and relied upon a tax opinion prepared by an attorney who at least two of the taxpayers had known and successfully dealt with for over years in hill v commissioner tcmemo_1993_454 the taxpayer relied upon an independent evaluation by his long-time accountant and a financial broker recommended by the accountant credits with respect to resource on their federal_income_tax return petitioner knew little about resource he did not thoroughly review the offering memorandum or seek explanation of the portions that he did not understand neither the attorney who informed him of resource nor the accountant who reviewed the offering memorandum had any experience or expertise in plastics materials or plastics recycling moreover the accountant did not research or investigate any of the representations in the offering memorandum and petitioner did not learn what if anything the attorney had done petitioner did not even know whether the attorney was soliciting the investment for a commission we hold upon consideration of the entire record that respondent has satisfied the burden_of_proof and that petitioners are liable for the negligence additions to tax under sec_6653 and for respondent is sustained on this issue b section 6659--valuation overstatement in the amended answer respondent asserted that petitioners were liable for the sec_6659 addition_to_tax on the portion of their underpayment attributable to valuation_overstatement because the sec_6659 addition_to_tax was raised for the first time in the amended answer respondent has the burden_of_proof rule a vecchio v commissioner t c pincite bagby v commissioner t c pincite a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed tax benefits including investment tax_credits and business energy credits based on a purported value of dollar_figure for each sentinel epe recycler petitioners concede that the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to that valuation_overstatement petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the tax benefits claimed with respect to resource petitioners contend that sec_6659 cannot apply in this case because they conceded the claimed tax benefits relating to resource in the alternative petitioners contend that respondent erroneously failed to waive the sec_6659 addition_to_tax we reject both of these arguments for reasons set forth below concession of the deficiency sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see mccrary v commissioner t c pincite 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir the sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1989_684 masters v commissioner tcmemo_1994_ affd without published opinion 70_f3d_1262 4th cir harness v commissioner tcmemo_1991_321 petitioners argue that their concession of the tax benefits related to resource precludes imposition of the sec_6659 addition_to_tax the basis for petitioners' concession is not stated in the stipulation of settled issues and petitioners point out that the notice_of_deficiency merely asserts that the claimed losses and credits were disallowed because petitioners have not established their entitlement thereto according to petitioners unless it is clear that the only possible basis for their concession was the existence of a valuation_overstatement it is impossible to attribute the underpayment involved herein to a valuation_overstatement however we have found herein that the resource transaction lacked economic_substance due to overvaluation of the recyclers notwithstanding petitioners' open-ended concession this is not a situation where we have to decide difficult valuation questions for no reason other than the application of penalties see mccrary v commissioner supra pincite n the value of the sentinel epe recycler was established in provizer v commissioner tcmemo_1992_177 and stipulated by the parties as a consequence of the inflated value assigned to the recyclers by resource petitioners claimed a loss deduction and credits that resulted in an underpayment_of_tax and we held that the resource transaction lacked economic_substance regardless of petitioners' concession in this case the underpayment_of_tax was attributable to the valuation_overstatement moreover concession of tax benefits such as the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead the ground upon which the tax benefits are disallowed or conceded is significant dybsand v commissioner supra even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax 893_f2d_225 9th cir affg tcmemo_1988_416 866_f2d_545 2d cir vacating in part tcmemo_1988_211 harness v commissioner supra in the present case no argument was made and no evidence was presented to the court to prove that disallowance and concession of the claimed loss deduction and investment tax_credits related to anything other than a valuation_overstatement to the contrary petitioners stipulated substantially the same facts concerning the resource transactions as we found in provizer v commissioner supra in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding big_number percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the record in this case plainly shows that the overvaluation of the recyclers is integral to and is the core of our holding that the resource transaction was a sham and lacked economic_substance petitioners' reliance on mccrary v commissioner t c pincite and rogers v commissioner tcmemo_1990_619 is misplaced in the mccrary case the taxpayers conceded disentitlement to their claimed tax benefits and the sec_6659 addition_to_tax was held inapplicable however the taxpayers' concession of the claimed tax benefits in and of itself did not preclude imposition of the sec_6659 addition_to_tax rather the sec_6659 addition_to_tax was disallowed because the agreement at issue was conceded to be a license and not a lease in the rogers case this court rejected the sec_6659 addition_to_tax because we had not found that the credits were disallowed due to an overvaluation in contrast the record in this case plainly shows and we have so held that petitioners' underpayment was attributable to overvaluation of the sentinel epe recyclers we consider petitioners' reliance on mccrary v commissioner supra and rogers v commissioner supra to be inappropriate petitioners' citation of heasley v commissioner 902_f2d_3 5th cir revg tcmemo_1988_408 in support of the concession argument is also inappropriate that case was not decided by the court_of_appeals for the fifth circuit on the basis of a concession moreover the court_of_appeals for the second circuit and this court have not followed the heasley opinion with respect to the application of sec_6659 see 933_f2d_143 2d cir affg tcmemo_1989_684 we held in provizer v commissioner supra that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our holding of a lack of economic_substance petitioners stipulated that the resource transaction was similar to the clearwater transaction described in the provizer case and that the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure given those concessions and the fact that the record here plainly shows that the overvaluation of the recyclers was the only reason for the disallowance of the claimed tax benefits we conclude that respondent has satisfied the burden of showing that the deficiency was attributable to overvaluation of the sentinel epe recyclers sec_6659 petitioners alternatively argue that respondent erroneously failed to waive the sec_6659 addition_to_tax sec_6659 authorizes the commissioner to waive all or part of the addition_to_tax for valuation_overstatement if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite abuse_of_discretion has been found in situations where the commissioner's refusal to exercise discretion is arbitrary capricious or unreasonable see 91_tc_1079 82_tc_989 haught v commissioner tcmemo_1993_58 petitioner urges that he relied upon marcus hefter and the offering memorandum in deciding on the valuation he and his wife claimed on their tax_return he contends that such reliance was reasonable and therefore that respondent should have waived the sec_6659 addition_to_tax however as we explained above in finding petitioners liable for the negligence additions to tax petitioner's purported reliance on marcus hefter and the offering memorandum was not reasonable petitioner's review of the offering memorandum was inadequate marcus and hefter had no expertise in plastics materials or plastics recycling hefter only read the offering memorandum and petitioner failed to learn what if anything marcus had done we hold that petitioners did not have a reasonable basis for the adjusted_basis or valuation claimed on their tax_return with respect to the investment in resource in the instant case respondent could find that petitioner's reliance on marcus hefter and the offering memorandum was unreasonable the record in this case does not establish an abuse_of_discretion on the part of respondent but supports respondent's position we hold that respondent has satisfied the burden of showing that respondent's refusal to waive the sec_6659 addition_to_tax in this case is not an abuse_of_discretion petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the disallowed tax benefits respondent is sustained on this issue decision will be entered under rule
